UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 o TRANSITION REPORT UNDERSECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Taylor Consulting Inc. (Exact name of registrant as specified in its charter) Delaware 333- 181226 30-0721344 (State or other jurisdiction of incorporation or organization) (SEC File Number) IRS I.D. 65 Ursini DrHamden, Ct (Address of principal executive offices) (Zip Code) Telephone:619-301-8645 (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of November 15, 2013, there were8,020,000sharesissued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis or Plan of Operation. 4 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 9 Item 4. Controls and Procedures. 10 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. Mine Safety Disclosures. 11 Item 5. Other Information. 11 Item 6. Exhibits. 12 2 Item 1. Financial Statements Taylor Consulting, Inc. (A Development Stage Company) September 30, 2013 and 2012 Index to the Financial Statements Contents Page(s) Balance sheets at September 30, 2013 (Unaudited) and March 31, 2013 F-1 Statements of operations for the three months ended September 30, 2013 and 2012 (Unaudited) F-2 Statements of operations for the six months ended September 30, 2013 and 2012 and for the Period from February 29, 2012 (Inception) through September 30, 2013 (Unaudited) F-3 Statement of stockholders' equity for the period from February 29, 2012 (inception) through September 30, 2013 (Unaudited) F-4 Statements of cash flows for the six months ended September, 2013 and 2012 and for the period from February 29, 2012 (inception) through September 30, 2013 (Unaudited) F-5 Notes to the financial statements (Unaudited) F-6 3 TAYLOR CONSULTING, INC. (A Development Stage Company) Balance Sheets September 30, March 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Income tax receivable Prepaid services - Total Current Assets OFFICE EQUIPMENT Office equipment Accumulated depreciation ) ) Office Equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Advances from stockholder $ $ Total Current Liabilities STOCKHOLDERS' EQUITY: Preferred stock par value $0.000001: 10,000,000 shares authorized; none issued or outstanding - - Common stock par value $0.000001: 90,000,000 shares authorized; 8,020,000 shares issued and outstanding 8 8 Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the financial statements. F-1 TAYLOR CONSULTING, INC. (A Development Stage Company) Statements of Operations For the Three Months For the Three Months Ended Ended September 30, September 30, (Unaudited) (Unaudited) Revenue earned during the development stage $
